Case 2:19-bk-16243-BR   Doc 30 Filed 06/17/19 Entered 06/17/19 14:22:58   Desc
                         Main Document     Page 1 of 5
Case 2:19-bk-16243-BR   Doc 30 Filed 06/17/19 Entered 06/17/19 14:22:58   Desc
                         Main Document     Page 2 of 5
Case 2:19-bk-16243-BR   Doc 30 Filed 06/17/19 Entered 06/17/19 14:22:58   Desc
                         Main Document     Page 3 of 5
Case 2:19-bk-16243-BR   Doc 30 Filed 06/17/19 Entered 06/17/19 14:22:58   Desc
                         Main Document     Page 4 of 5
Case 2:19-bk-16243-BR   Doc 30 Filed 06/17/19 Entered 06/17/19 14:22:58   Desc
                         Main Document     Page 5 of 5
